Citation Nr: 0908316	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for temporomandibular joint syndrome (TMJ) prior to 
February 13, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for TMJ from February 13, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to December 1965 with additional time served in 
the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, established 
service connection for TMJ with an initial evaluation of 20 
percent effective April 16, 2004.  The Veteran appealed the 
level of evaluation, and in March 2006, the RO allowed an 
increased evaluation of 30 percent with an effective date of 
February 13, 2006.  The Veteran has continued his appeal for 
an increased evaluation.

In July 2008, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected TMJ, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

In a VA form 646 submitted in February 2008, it appears that 
the Veteran's representative would like to re-open the claim 
for service connection for a stomach disorder secondary to 
TMJ.  The Board refers this issue to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to February 13, 2006, TMJ was manifest by an inter-
incisal range of 21 to 40 mm.

3.  From February 13, 2006, TMJ is manifest by an inter-
incisal range of 11 to 20 mm.


CONCLUSIONS OF LAW

1.  Prior to February 13, 2006, the criteria for a rating in 
excess of 20 percent for TMJ have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2008).

2.  From February 13, 2006, the criteria for a rating in 
excess of 30 percent for TMJ have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2004 and December 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for TMJ in a 
notice of disagreement, no further duty to inform the Veteran 
of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

990
5
Temporomandibular articulation, limited motion of:

Inter-incisal range:


0 to 10 mm
40


11 to 20 mm
30


21 to 30 mm
20


31 to 40 mm
10

Range of lateral excursion:



0 to 4 mm
10

Note: Ratings for limited inter-incisal movement 
shall not be combined with ratings for limited 
lateral excursion.

38 C.F.R. § 4.150, Diagnostic Code 9905 (2008)

Factual Background and Analysis

A rating action in January 2005 granted service connection 
for temporomandibular joint syndrome (TMJ).  The award was 
based on service treatment records showing that the veteran 
complained of a "popping" jaw in service.  

In this case, VA and private treatment records from 2003 
through 2008 show that the Veteran has been treated for pain 
and TMJ.  Private correspondence from B.W.H., D.D.S., dated 
July 2004 indicates that the Veteran had difficulty holding 
his mouth open for an extended period of time due to TMJ 
discomfort.  It was noted that the Veteran had moderate pain 
since September 2000.

A letter from F.C.R., D.D.S., dated August 2004, shows that 
the Veteran employed orthotics on a nighttime basis to 
provide support for his temporomandibular joints.

On VA examination in December 2004, the Veteran complained of 
cracking in his jaw joints and intermittent pain.  He said 
that chewing food aggravated the pain, and chewing gum 
relieved the pain.  It was noted that it was difficult for 
the veteran to chew food, and he could not open his mouth 
completely.  The examiner found that the Veteran was unable 
to open his mouth greater than 30 mm intrincisal distance.  
There was no lateral excursion when the Veteran opened his 
jaw.  Moderate crepitus was observed in both 
temporomandibular joints, and the Veteran complained of pain 
in his right jaw.

A VA treatment record from May 2005 reveals that the Veteran 
was able to open his jaw approximately 35 mm with a slight 
popping of his left TMJ.  No crepitus or fremitus was noted, 
but there was myoacial pain.

VA computed tomography (CT) completed in July 2005 
demonstrates severe joint space loss.  An August 2005 
magnetic resonance imaging (MRI) report reveals severe 
degenerative change in the left TMJ joint.  It was also noted 
that the left condyle was deformed with thinning of the 
cartilage.

On VA examination in February 2006, the Veteran reported TMJ 
pain on the left and right sides.  The examiner found that 
the interincisal motion was within a range of 11 to 20 mm.  
The range of right lateral excursion was from 0 to 4 mm.  
Left lateral excursion was more than 4 mm.  The examiner 
observed crepitus and limited translation in both TMJ joints.  
The diagnosis was severe TMJ syndrome with joint destruction.

Private correspondence from B.W.H., D.D.S., dated 
January 2007, states that the Veteran had a maximum 
interincisal opening of 20 mm with great effort and 
discomfort.  It was indicated that normal interincisal 
opening was 10 mm with slight discomfort.

A VA examiner noted in January 2008 that the Veteran had a 
very limited opening of his mouth and pain in his right side 
TMJ.  Intrincisal motion was within a range of 11 to 20 mm.  
Right and left lateral excursion was more than 4 mm.  
Examination of the temporomandibular articulation revealed a 
very limited opening and smooth function through his tiny 
range of motion.

During his July 2008 personal hearing before the undersigned 
Veterans Law Judge, the Veteran reported chronic sustained 
pain at the site of his TMJ.  He wore a mouthpiece that 
helped to alleviate some of the discomfort.  He said that he 
did not miss time from work due to his service-connected 
disability; he worked through the pain.  He related that 
there were times when he did not participate in family 
activities due to pain.  He indicated that there were some 
foods he could not eat because it was too difficult to chew.

Based on the evidence of record, the Board finds that prior 
to February 13, 2006, an evaluation in excess of 20 percent 
for the Veteran's service-connected TMJ is not warranted.  
According to VA treatment reports from December 2004 and May 
2005, the Veteran had pain and an inter-incisal range of 30 
and 35 mm, respectively.  No treatment records prior to 
February 13, 2006 indicate that the Veteran had an inter-
incisal range of 11 to 20 mm, as is required for an 
evaluation in excess of 20 percent.  Therefore, prior to 
February 13, 2006, an evaluation in excess of 20 percent for 
TMJ is not warranted.

The VA examination report dated February 13, 2006, shows that 
the Veteran had interincisal motion within a range of 11 to 
20 mm.  This finding was confirmed on VA examination in 
January 2008.  While these reports show the presence of pain, 
these reports do not show an inter-incisal range of 0 to 10 
mm.  Therefore, from February 13, 2006, an evaluation of 30 
percent, but no higher, is warranted.

The Board has carefully considered the January 2007 letter 
from Dr. H. which indicates that the Veteran had a normal 
inter-incisal range of 10 mm.  However, this letter also 
indicates that the Veteran had a maximum interincisal opening 
of 20 mm with great effort and discomfort.  As the evaluation 
criteria for TMJ consist of inter-incisal ranges, the 
January 2007 letter must be considered in terms of the range 
reported by the entire letter.  Overall, the letter indicates 
that the Veteran's maximum inter-incisal range is to 20 mm.  
Additionally, the VA examination reports from February 2006 
and January 2008 indicate that the Veteran had an inter-
incisal range of 11 to 20 mm.  In light of the other medical 
evidence of record in addition to the other finding in the 
January 2007 letter that it was possible for the Veteran to 
have an inter-incisal opening of 20 mm, it appears that 
throughout the period of appeal, the Veteran has had an 
inter-incisal range greater than 10 mm, and thus, an 
evaluation in excess of 30 percent is not warranted.  See 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).

The Board has considered the alternative rating criteria 
under Diagnostic Code 9905 but has determined that it would 
not result in a higher evaluation for the Veteran's TMJ.  
Diagnostic Code 9905 allows for a 10 percent evaluation when 
the range of lateral excursion is from 0 to 4 mm.  However, 
the criteria also indicate that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  As the Veteran is currently 
receiving evaluations in excess of 10 percent for his TMJ 
under the criteria for inter-incisal movement, evaluating the 
Veteran under the criteria for limited lateral excursion 
would not result in an increased evaluation.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2008).

The Board has carefully considered the Veteran's statements 
regarding the pain he experiences due to his service-
connected TMJ.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, while the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, he cannot provide a competent 
opinion regarding diagnosis.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for TMJ.  The medical evidence shows the 
veteran's TMJ, while significant, is not a total occupational 
and social impairment.  The Board observes that the Veteran 
has not been frequently hospitalized for his TMJ.  The Board 
recognizes that the Veteran reported not missing work due to 
his TMJ.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for TMJ prior to February 13, 2006 is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for TMJ from February 13, 2006 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


